DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 6, 2021.  Claims 1, 10, 21, and 26 are amended by the Applicant.  Claims 12 – 20 were previously cancelled.  Claims 1 – 11 and 21 – 29, where Claims 1, 21, and 26 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11 and 21 – 29 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest a system, device, and method for authenticating emails comprising the steps of retrieving, in response to receiving the email from the sender to the recipient of the first entity with the communication service of the first entity: retrieving data of contact information of the sender and additional people at the second entity, processing the retrieved data of contact information to create corresponding contact objects, and in response to determining that the sender has no previous communications or connections with the recipient at the first entity or a peer of the recipient at the first entity: determining whether the created contact objects include at least one created contact object representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient, in created contact object representing one of the additional people at the second entity who has previous communications or connections with a peer of the recipient at the first entity or direct communications or connections with the recipient, authenticating the received email to the recipient; and providing for display an indication of the at least one created contact object representing one of the additional people at the second entity and either: the peer of the recipient at the first entity or the indication indicating that the at least one created contact object representing the additional people at the second entity has direct communications or connections with the recipient, wherein the indication comprises grouping the contact objects based on a first type of the one or more connections between the recipient and the contact objects or a second type of the one or more connections between the entity object and the contact objects in the particular manner and combinations claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496